 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9807 Page 1 of 15




 1
     BRIAN BOYNTON                               Lee Gelernt*
 2   Acting Assistant Attorney General           Judy Rabinovitz*
     WILLIAM C. PEACHEY                          Anand Balakrishnan*
 3
     Director                                    AMERICAN CIVIL LIBERTIES
 4   Office of Immigration Litigation            UNION FOUNDATION
 5   WILLIAM C. SILVIS                           125 Broad St., 18th Floor
     Assistant Director                          New York, NY 10004
 6   Office of Immigration Litigation            T: (212) 549-2660
 7   SARAH B. FABIAN                             F: (212) 549-2654
     Senior Litigation Counsel                   lgelernt@aclu.org
 8   NICOLE N. MURLEY                            jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     Office of Immigration Litigation
10   U.S. Department of Justice                  Bardis Vakili (SBN 247783)
11   Box 868, Ben Franklin Station               ACLU FOUNDATION OF
     Washington, D.C. 20044                      SAN DIEGO & IMPERIAL
12   Telephone: (202) 532-4824                   COUNTIES
13   Fax: (202) 616-8962                         P.O. Box 87131
                                                 San Diego, CA 92138-7131
14 ADAM L. BRAVERMAN                             T: (619) 398-4485
15 United States Attorney                        F: (619) 232-0036
   SAMUEL W. BETTWY                              bvakili@aclusandiego.org
16 Assistant U.S. Attorney
17 California Bar No. 94918                      Stephen B. Kang (SBN 292280)
   Office of the U.S. Attorney                   Spencer E. Amdur (SBN 320069)
18 880 Front Street, Room 6293                   AMERICAN CIVIL LIBERTIES
19 San Diego, CA 92101-8893                      UNION FOUNDATION
   619-546-7125                                  39 Drumm Street
20 619-546-7751 (fax)                            San Francisco, CA 94111
21                                               T: (415) 343-1198
   Attorneys for Federal Respondents-            F: (415) 395-0950
22 Defendants                                    skang@aclu.org
23                                               samdur@aclu.org

24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9808 Page 2 of 15




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                        JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on

13 February 24, 2021, in anticipation of the status conference scheduled at 1:30 pm on
14
     February 26, 2021. The parties submit this joint status report in accordance with the
15
16 Court’s instruction.
17 ///
18
19 ///
20
21 ///
22
23
24
25
26
27
28

                                                1                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9809 Page 3 of 15




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                      DESCRIPTION                    NUMBER
 5       PROCESS
             Election Forms 1              Total number of                444 (260
 6                                   executed election forms         Parents/184 Children) 2
 7                                   received by the
                                     Government
 8                                      • Number who elect                282 (157
 9                                         to receive                Parents/125 Children)
                                           settlement
10                                         procedures
11                                      • Number who                      162 (103
                                           waive settlement          Parents/59 Children) 3
12                                         procedures
13            Interviews                   Total number of                  1764
14                                   class members who
                                     received interviews
15                                      • Parents who                       92
16                                         received
                                           interviews
17
                                        • Children who                      84
18                                         received
                                           interviews
19
20   1
       The number of election forms reported here is the number received by the Government as of
     February 23, 2021.
21   2
       The number of children’s election forms is lower than the number of parent election forms
22   because in many instances a parent electing settlement procedures submitted an election form on
     his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
23   entire family, but no separate form was submitted on behalf of the child.
     3
       The number of children’s waivers is lower because some parents have submitted waivers only
24   for themselves and some parents who have waived reunification also waived settlement procedures
     and have therefore not provided a form for the child.
25   4
       Some individuals could not be interviewed because of rare languages; these individuals were
26   placed in Section 240 proceedings. This number includes credible fear and reasonable fear
     interviews, as well as affirmative asylum interviews.
27
28

                                                   2                                 18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9810 Page 4 of 15




 1           Decisions                       Total number of                  72 5
                                      CFI/RFI decisions issued
 2                                    for parents by USCIS
 3                                       • Number of parents                  70 6
                                             determined to
 4
                                             establish CF or RF
 5                                           upon review by
                                             USCIS
 6
                                         • Number of parents                  2
 7                                           whose CF or RF
 8                                           finding remains
                                             negative upon
 9                                           review by USCIS
10                                           Total number of                  73 7
                                      CFI decisions issued for
11                                    children by USCIS
12                                       • Number of                          73 8
                                             children
13                                           determined to
14                                           establish CF by
                                             USCIS
15                                                                            0
                                         • Number of
16                                           children
                                             determined not to
17
                                             establish CF by
18                                           USCIS
19   5
     This number is the aggregate of the number of parents whose negative CFI/RFI determinations
   were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
20 individuals who were referred to 240 proceedings without interview because of a rare language.
   This number excludes 12 cases where a parent already had an NTA from ICE or was already
21 ordered removed by an IJ (which are included in the interview totals).
22   6
       This number includes parents who received positive CF/RF determinations upon reconsideration,
     parents who received a Notice to Appear based on their child’s positive CF determination, and
23   parents who were placed in Section 240 proceedings due to a rare language.
     7
       This number is the aggregate of the number of children who received a positive CF determination,
24   the number of children who received a negative CF determination, and children who were referred
     to 240 proceedings without interview because of a rare language.
25   8
       This number includes children who received a positive CF determination, children who received
26   a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
     were placed in Section 240 proceedings due to a rare language.
27
28

                                                     3                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9811 Page 5 of 15




 1                                           Total number of                   24
                                       affirmative asylum
 2                                     decisions by USCIS
 3                                         • Number of parents                 3
                                             granted asylum by
 4                                           USCIS
 5                                         • Number of parents                 5
                                             referred to
 6                                           immigration court
 7                                        • Number of                          49
 8                                          children granted
                                            asylum by USCIS
 9
                                          • Number of                          12
10                                          children
11                                          referred/returned
                                            to immigration
12                                          court
13            Removals                        Number of class                  103 Parents 10
14                                     members who have been
                                       returned to their country
15                                     of origin as a result of
16                                     waiving the settlement
                                       procedures
17
18
         B. The President’s February 2, 2021 “Executive Order on the Establishment
19
            of Interagency Task Force on the Reunification of Families”
20
            On February 8, 2021, the Court ordered the parties to provide the Court with
21
22 their positions “on how the President’s February 2, 2021 ‘Executive Order on the
23
     Establishment of Interagency Task Force on the Reunification of Families’ affects
24
25   9
      This number includes children granted asylum as a dependent on their parent’s asylum
   application.
26
   10
      This number is as of January 6, 2021. Please note that 109 were reported in the last JSR, but six
27 were subsequently identified as exclusions.
28

                                                     4                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9812 Page 6 of 15




     this case.” ECF No. 573. Defendants believe that the work of the Task Force will
 1
 2 resolve many—if not all—outstanding issues in this litigation, and Defendants look
 3
     forward to working with Plaintiffs with that goal in mind.
 4
 5         On February 22, 2021, the parties held a call to discuss the issue of

 6 reunifications and the work of the Task Force. Defendants explained to Plaintiffs
 7
     that the Task Force is actively meeting and intends to consult with Plaintiffs and
 8
 9 other stakeholders who have been involved in the reunification process. A call
10 between the task force and Plaintiffs’ counsel was subsequently held on February
11
     23, and Defendants will work with Plaintiffs’ counsel to arrange additional
12
13 discussions going forward as appropriate. The Task Force intends to use these
14 discussions to develop more comprehensive plans regarding how it will move
15
     forward. Accordingly, Defendants ask the Court to allow them to file a further update
16
17 on the work of the Task Force and its likely effect on this litigation on or before
18 March 10, 2021. Plaintiffs have stated that they are in agreement with this proposal
19
   for moving forward on this issue.
20
21    C. Government Processes, Procedures, and Tracking, for Separations Since
         June 26, 2018.
22
23       Data Requested by Plaintiffs. Defendants continue to provide Plaintiffs

24 updated reports containing information regarding parents and children separated
25
   since the Court’s June 26, 2018 Order on a monthly basis.
26
27
28

                                              5                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9813 Page 7 of 15




           Processes and Procedures.
 1
 2         In the May 27, 2020 Joint Status Report, Defendants provided the court with
 3
     updated reporting regarding the various steps they have taken to implement
 4
 5 Paragraph 5 of the preliminary injunction, ECF No. 83 at 24, ¶ 5, and improve the
 6 processes and procedures for information sharing between the agencies related to
 7
     family separations. Defendants have continued to update the Court on developments
 8
 9 regarding these processes, and have continued to address these issues with Plaintiffs
10 as appropriate.
11
           Following the July 10, 2020 status conference, the Court ordered that
12
13 “Defendants shall provide a declaration from the Assistant Commissioner of OIT or
14 other appropriate designee setting out the status of the development of the UIP and
15
     estimated completion date. The declarant should also address the Court’s concerns
16
17 about how the UIP will enable parents in criminal custody access to their children’s
18 location information and how the UIP will assist in reunification efforts when a
19
   parent is transferred from criminal custody to immigration custody.” ECF No. 543
20
21 at 2. Defendants provided that information in the August 19, 2020, Joint Status
22 Report, including a declaration from Robert J. Costello, Executive Director, Office
23
   of Information Technology, Enterprise Services, U.S. Customs and Border
24
25 Protection, U.S. Department of Homeland Security. ECF No. 547. On October 20,
26 2020, and December 2, 2020, at the request of the Court, Defendants provided
27
28

                                             6                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9814 Page 8 of 15




     additional declarations from Mr. Costello on the progress of the UIP. ECF Nos. 556-
 1
 2 1, 560-1. The Court did not order a further update regarding the UIP this month, and
 3
     Defendants have not identified any significant issues that require a further update
 4
 5 from Mr. Costello at this time.
 6         Defendants also are continuing their work to resolve what the Court has
 7
     described as “the information gap between the Department of Justice (Bureau of
 8
 9 Prisons and U.S. Marshal) [USMS] and the Department of Health and Human
10 Services (ORR).” ECF No. 558, ¶ 1. USMS and ORR continue to work together to
11
     formalize the processes for information sharing between ORR and USMS. The
12
13 presumptive goal of the ongoing discussions between these two agencies—and
14 including other agencies as appropriate—will be to establish formalized notification
15
     and information sharing procedures between USMS and ORR to ensure that
16
17 USMS—including all detention facilities housing these individuals—is made aware
18 that it may have a separated parent in its custody. Once so notified, USMS will
19
   develop formalized procedures at each of its facilities that will allow parents to
20
21 communicate with their children in ORR custody. USMS and ORR will work
22 together to create a formalized process whereby the USMS will be able to arrange
23
   regular calls between the parent and child taking into consideration the wishes of the
24
25 parent and child and the operational needs of the USMS and ORR facilities involved.
26
27
28

                                              7                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9815 Page 9 of 15




 1 II.      MS. L. PLAINTIFFS’ POSITION
 2              A. Steering Committee Outreach to Sponsors and Parents of Children
 3                 of Expanded Class Members
 4
            The government has provided eleven lists identifying 1,134 children of
 5
     expanded class members. The government has also identified 64 “recategorized”
 6
     deported parents from the original class, who the Steering Committee has sought to
 7
     contact as part of its efforts to reach members of the expanded class.11 The Steering
 8
     Committee’s recent efforts have been targeted at locating the parents of this group
 9
     of 1,198 (1,134 plus 64) children.12
10
            Of these 1,198 children, for 692 the Steering Committee has reached the
11
     parents (or their attorneys), or otherwise resolved the cases. This represents an
12
     increase of 105 children’s parents since our last status report. We describe below
13
     the status of our continuing efforts to reach the parents of the remaining 506 children,
14
     down from 611 in the last status report.
15
            The parents of 506 children fall into three groups.                    First, there are
16
     approximately 322 children whose parents are believed to have been removed from
17
     the United States following separation from their children, and our efforts to locate
18
     them in their country of origin are ongoing.                 Second, there is a group of
19
     approximately 168 children whose parents are believed to be in the United States,
20
21   11
       In its portion of the December 12, 2018 Joint Status Report, the government disclosed the
22   existence of what we call the “Recategorized Original Class”, i.e., members of the original class
     who were not identified as part of the government’s initial disclosures in the summer of 2018. The
23   government only provided contact information for this group in February 2019, after the Steering
     Committee’s efforts to contact original class members had concluded – and so, as a logistical
24   matter, the Steering Committee has conducted outreach to the 64 parents in this group who were
25   deported following separation from their children, as part of the Steering Committee’s efforts to
     contact expanded class members.
26   12
     Because some of the parents of these children entered with more than one child, there are 1,082
27 parents in this combined group.

28

                                                     8                                  18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9816 Page 10 of 15




 1 and efforts to locate them in the United States are also ongoing. Third, there is a
 2 group of 16 children for whom the government has not provided a phone number for
 3 the parent, child, sponsor or attorney. This group previously numbered 18.
 4            B. Steering Committee Efforts to Locate Parents
 5        First, as previously reported, the Steering Committee attempts to reach all
 6 parents, sponsors and attorneys by telephone. The Steering Committee has renewed
 7 these efforts and had been engaged in an effort to reach parents, where possible, by
 8 using the additional contact information recently provided by the government from
 9 databases of the Executive Office for Immigration Review and U.S. Customs and
10 Immigration Enforcement. This information includes phone numbers that had not
11 previously been disclosed for children and parents, as well as contact information
12 for a number of attorneys.
13        Where those efforts are not successful, the Steering Committee has engaged
14 in time-consuming and arduous on-the-ground searches for parents. These on-the-
15 ground searches have been focused abroad in the countries of origin of parents who
16 were removed from the United States following separation from their children.
17 These searches are ongoing by members of the Steering Committee, and we have
18 recently devoted additional resources to these efforts. As previously reported, on-
19 the-ground searches for separated parents are ongoing when it is safe to do so, but
20 are limited and in some cases cannot take place due to risks associated with the
21 COVID-19 pandemic.
22        Also, as previously reported, the Steering Committee has established toll-free
23 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
24 Salvador to receive inbound phone calls from potential members of the expanded
25 class. The Steering Committee has distributed this number both by email and U.S.
26 Mail to a number of non-governmental organizations and other community
27 organizations in the United States, who may be able to help us locate parents because
28

                                             9                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9817 Page 11 of 15




 1 they work in the communities these parents are likely to have contact with. In
 2 addition, the Steering Committee sent letters in Spanish and English to
 3 approximately 1,600 addresses provided by the government for the potential class
 4 members that the Steering Committee has not yet reached. These letters explain our
 5 role in this action and invite parents to contact the Steering Committee to call these
 6 toll-free numbers. The Steering Committee continues to monitor voicemail boxes
 7 reachable via these toll-free numbers, and plans to renew its mailing effort with the
 8 new address information received for children and their attorneys from the
 9 government.
10         Additionally, as previously reported, the Steering Committee has undertaken
11 broad-based media outreach efforts to publicize the toll-free phone numbers created
12 by the Steering Committee in Spanish language media. The Steering Committee has
13 also arranged for advertisements on Spanish language radio in Central America.
14 Those advertisements are set to air starting Thursday, February 25. The Steering
15 Committee continues to work to identify opportunities to broadly disseminate the
16 toll-free numbers through various media to maximize visibility to potential Ms. L.
17 class members, including most recently by seeking to collaborate on such media
18 outreach initiatives with other non-profit organizations.
19         The Steering Committee also receives additional contact information for a
20 limited number of families from third parties, including a number of non-
21 governmental organizations. The Steering Committee uses that information to re-
22 attempt telephonic communication with all families for whom new contact
23 information has become available, in addition to the efforts underway using new
24 information provided by the government as described above.
25            C. Information Sharing
26         The Parties continue to discuss issues with information-sharing and Plaintiffs
27 do not have further updates for the Court at this time. Plaintiffs note that it is not yet
28

                                               10                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9818 Page 12 of 15




     clear to what extent, if any, the new interagency task force on the reunification of
 1
     families will address information sharing issues.
 2
               D. Return of Additional Deported Parents
 3
           The parties are discussing avenues for relief for deported parents, and will
 4
 5 continue to meet and confer, and report back to the Court.
 6           E. The Effect of the Executive Order on the Establishment of an
                Interagency Task Force on the Reunification of Families
 7
          The Court requested the input of the parties on how President Biden’s creation
 8
   of an interagency task force on the reunification of families affects this case. ECF
 9
   573. Plaintiffs look forward to working with the newly formed Task Force but as of
10
   now Plaintiffs are not aware of any specific actions the Task Force intends to take
11
   and await further guidance from the administration.
12
      III. MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
13
14        The parties continue to work together to implement the Settlement Agreement

15 approved on November 15, 2018. Class counsel are providing the Government with
16
     signed waiver forms as they are received from class members, and class counsel are
17
18 continuing to work on outreach efforts to class members who may qualify for relief
19 under the settlement. The parties continue to meet and confer on issues related to
20
     settlement implementation as they arise. With respect to the Court’s February 8,
21
22 2021 Order (ECF No. 573) asking that the parties include how the President’s
23 February 2, 2021, Executive Order on the Establishment of Interagency Task Force
24
     on the Reunification of Families affects this case, the MMM and Dora Plaintiffs are
25
26 able to continue their immediate and ongoing work to identify and notify potential
27 class members of the Settlement Agreement and their rights thereunder, but
28

                                             11                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9819 Page 13 of 15




     Plaintiffs also regard the Executive Order as having the potential to lead to
 1
 2 recommendations for and the adoption of additional “immigration benefits” above
 3
     and beyond those required by the parties’ negotiated Settlement Agreement, which
 4
 5 may lead to changes in the parties’ implementation of the same.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           12                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9820 Page 14 of 15




     DATED: February 24, 2021        Respectfully submitted,
 1
 2
                                     /s/ Lee Gelernt
 3                                   Lee Gelernt*
 4                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
 6                                   FOUNDATION
                                     125 Broad St., 18th Floor
 7                                   New York, NY 10004
 8                                   T: (212) 549-2660
                                     F: (212) 549-2654
 9                                   lgelernt@aclu.org
10                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
11
12                                   Bardis Vakili (SBN 247783)
                                     ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
14                                   P.O. Box 87131
                                     San Diego, CA 92138-7131
15                                   T: (619) 398-4485
16                                   F: (619) 232-0036
                                     bvakili@aclusandiego.org
17
18                                   Stephen B. Kang (SBN 292280)
                                     Spencer E. Amdur (SBN 320069)
19
                                     AMERICAN CIVIL LIBERTIES UNION
20                                   FOUNDATION
                                     39 Drumm Street
21
                                     San Francisco, CA 94111
22                                   T: (415) 343-1198
                                     F: (415) 395-0950
23
                                     skang@aclu.org
24                                   samdur@aclu.org
25
                                     Attorneys for Petitioners-Plaintiffs
26                                         *Admitted Pro Hac Vice
27
28

                                       13                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 574 Filed 02/24/21 PageID.9821 Page 15 of 15




 1                                   BRIAN BOYNTON
                                     Acting Assistant Attorney General
 2
                                     WILLIAM C. PEACHEY
 3                                   Director
                                     WILLIAM C. SILVIS
 4
                                     Assistant Director
 5
 6                                   /s/ Sarah B. Fabian
                                     SARAH B. FABIAN
 7                                   Senior Litigation Counsel
 8                                   NICOLE N. MURLEY
                                     Senior Litigation Counsel
 9                                   Office of Immigration Litigation
10                                   Civil Division
                                     U.S. Department of Justice
11                                   P.O. Box 868, Ben Franklin Station
12                                   Washington, DC 20044
                                     (202) 532-4824
13                                   (202) 616-8962 (facsimile)
14                                   Sarah.B.Fabian@usdoj.gov

15                                   Attorneys for Respondents-Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      14                           18cv428 DMS MDD
